DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 8 and 10 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, the parameter includes a band corresponding to the queue and a necessary buffer size for packet transmission; and the processor sets the band and the necessary buffer size to a band and a buffer size for which communication delay is resolvable even in a case in which packet transmission is according to the adverse condition transmission schedule. 

The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2016/0294910 (published 6 Oct. 2016) [hereinafter Li] teaches a method and a setting device to set a parameter for transmission queues at an Ethernet switch, the setting device comprising a processor configured to: (i.e. fig. 13 shows an apparatus that may be part of a Ethernet switch; see paragraphs 74) (i.e. any embodiments of the prior art may be implemented in a processor executing programmed instructions; see paragraphs 82, 83) assign associations between an attribute associated with a transmission frame and a plurality of the queues having different priorities; (i.e. fig. 13 shows an incoming packet may be associated or classified to queues having different priorities for transmission; see paragraphs 74) set a parameter for a high priority queue having a priority equal to or higher than a threshold based on an adverse condition transmission schedule having transmission timings less desirable than those of a preset transmission schedule; (fig. 13 shows queues of different priority levels may be assigned a value based upon the classified packets, a higher classified packet may then be associated with a higher priority queue based upon a threshold comparison; see paragraphs 74, 75) and set a parameter for a low priority queue having a priority of less than the threshold using processing that is different from processing for setting the parameter for the high priority queue. (fig. 13 shows queues of different priority levels may be assigned a value based upon the classified packets, a lower classified packet may then be associated with a lower priority queue based upon a threshold comparison; see paragraphs 74, 75) However, Li does not teach the parameter includes a band corresponding to the queue and a necessary buffer size for packet transmission; and the processor sets the band and the necessary buffer size to a band and a buffer size for which communication delay is resolvable even in a case in which packet transmission is according to the adverse condition transmission schedule. 

Additionally, all of the further limitations in 3 – 7, and 9 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 23, 2022Primary Examiner, Art Unit 2471